DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 101554129, hereby referred as Park) in view of Lee et al. (US 2018/0040950, hereby referred as Lee).
Regarding claim 1, Park teaches the following:
an antenna device comprising: 
a body (element 10, figures 4) including a first main surface (shown in figures 4a) and a second main surface (shown in figure 4b) that faces the first main surface (as shown in figures 4);  
a first coil antenna (elements 20-21, figures 4) including a first opening and provided on a first main surface side of the body (as shown in figures 4); and 
a second coil antenna (elements 30, 31, and 33, figures 4) including a second opening (as shown in figures 4); 
wherein the first opening is partially superposed with the second opening in a plan view of the first main surface of the body (as shown in figures 4); 

a first coil conductor portion (elements 30-31, figures 4) provided on the first main surface side of the body; and 
a second coil conductor (elements 33, figures 4) portion provided on a second main surface side of the body; and 
the second coil conductor portion is closer to the first coil antenna than the first coil conductor portion (as shown in figures 4).
Park does not teach the body is a magnetic body. However Park does teach that the body is a flexible circuit board (paragraph [0051]).
Lee suggests the teachings of the body (which is a printed circuit board) including a magnetic body (paragraph [0105]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the body (flexible circuit board) of Park also include a magnetic body as suggested by the teachings of Lee as a magnetic body could be used as a shielding material to block unwanted signals from interfering with each other that may deteriorate the performance of the antenna device. 

Regarding claim 5, the combination of Park and Lee as referred in claim 1 teaches the following:
wherein the first coil antenna is structured to perform wireless charging (Park, “the center loop pattern 20 is WPT (Wireless Power Transfer)”, paragraph [0069]).

Regarding claim 6, the combination of Park and Lee as referred in claim 1 teaches the following:
wherein the second coil antenna is structured to perform near field wireless communication (Park, “the middle loop pattern 30 is Near Field Communication (NFC) or Radio Frequency Identification (RFID)”, paragraph [0069]).

Regarding claim 11, the combination of Park and Lee as referred in claim 1 teaches the following:
an electronic appliance (Park, “mobile terminal”, paragraph [0002]) comprising: the antenna device according to Claim 1 (as explained in claim 1); and a controller that controls the antenna device (Park, paragraph [0010]).

Regarding claim 15, the combination of Park and Lee as referred in claim 11 teaches the following:
wherein the first coil antenna is structured to perform wireless charging (Park, “the center loop pattern 20 is WPT (Wireless Power Transfer)”, paragraph [0069]).

Regarding claim 16, the combination of Park and Lee as referred in claim 11 teaches the following:
wherein the second coil antenna is structured to perform near field wireless communication (Park, “the middle loop pattern 30 is Near Field Communication (NFC) or Radio Frequency Identification (RFID)”, paragraph [0069]).

Claims 2-3, 8-9, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 101554129, hereby referred as Park) in view of Lee et al. (US 2018/0040950, hereby referred as Lee), and further in view of Orihara et al. (US 2015/0288054, hereby referred as Orihara).
Regarding claim 2, the combination of Park and Lee as referred in claim 1 teaches the antenna device with the exception for the following:

However Park does show the placement of the antenna device against the battery (as shown in figures 1c-2).
Orihara suggests the teachings of a planar conductor (element 65a, figures 17-18) provided on the second main surface side of the magnetic body (element 62, figure 18) and facing the magnetic body (as shown in figures 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna device of the combination of Park and Lee to further comprising a planar conductor provided on the second main surface side of the magnetic body and facing the magnetic body as suggested by the teachings of Park and Orihara as placing an antenna device composed of coils against a planar conductor such as a metal casing of a battery is used because of the limited space in mobile devices that can still allow for the antenna device to operate.

Regarding claim 3, Park as modified in claim 2 teaches the antenna device with the exception for the following:
wherein the first coil conductor portion is closer to an outer edge of the planar conductor than the second coil conductor portion.
However, if the antenna device was placed against the planar conductor, the first coil conductor portion would be placed closer to an outer edge of the planar conductor than the second coil conductor portion due to the arrangement of the antenna device with the planar conductor since the first coil conductor portions are placed on an outer edge.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the first coil conductor portion of Park as modified to be closer to an outer edge of the 

Regarding claim 8, Park as modified in claim 2 teaches the antenna device with the exception for the following:
wherein the planar conductor is a metal case.
However Orihara suggests the teachings of wherein the planar conductor (element 65a, figures 17-18) is a metal case (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the planar conductor of Park as modified to be a metal case as suggested by the teachings of Orihara as placing an antenna device composed of coils against a planar conductor such as a metal casing of a battery is used because of the limited space in mobile devices that can still allow for the antenna device to operate.

Regarding claim 9, Park as modified in claim 2 teaches the antenna device with the exception for the following:
wherein the planar conductor is superposed with the magnetic body.
However Orihara suggests the teachings of wherein the planar conductor (element 65a, figures 17-18) is superposed with the magnetic body (element 62, figures 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the planar conductor of Park as modified to be superposed with the magnetic body as suggested by the teachings of Orihara as placing an antenna device composed of coils against a planar conductor 

Regarding claim 12, the combination of Park and Lee as referred in claim 11 teaches the electronic appliance with the exception for the following:
further comprising a planar conductor provided on the second main surface side of the magnetic body and facing the magnetic body.
However Park does show the placement of the antenna device against the battery (as shown in figures 1c-2).
Orihara suggests the teachings of a planar conductor (element 65a, figures 17-18) provided on the second main surface side of the magnetic body (element 62, figure 18) and facing the magnetic body (as shown in figures 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna device of the combination of Park and Lee to further comprising a planar conductor provided on the second main surface side of the magnetic body and facing the magnetic body as suggested by the teachings of Park and Orihara as placing an antenna device composed of coils against a planar conductor such as a metal casing of a battery is used because of the limited space in mobile devices that can still allow for the antenna device to operate.

Regarding claim 13, the combination of Park and Lee as referred in claim 12 teaches the electronic appliance with the exception for the following:
wherein the first coil conductor portion is closer to an outer edge of the planar conductor than the second coil conductor portion.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the first coil conductor portion of Park as modified to be closer to an outer edge of the planar conductor than the second coil conductor portion as suggested by the teachings of Park and Orihara due to the arrangement of the antenna device with the planar conductor since the first coil conductor portions are placed on an outer edge, and since the arrangement of the coil conductor portions with the planar conductors could be used to adjust the resonant characteristics of the antenna device. 

Regarding claim 18, the combination of Park and Lee as referred in claim 12 teaches the electronic appliance with the exception for the following:
wherein the planar conductor is a metal case.
However Orihara suggests the teachings of wherein the planar conductor (element 65a, figures 17-18) is a metal case (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the planar conductor of Park as modified to be a metal case as suggested by the teachings of Orihara as placing an antenna device composed of coils against a planar conductor such as a metal casing of a battery is used because of the limited space in mobile devices that can still allow for the antenna device to operate.

Regarding claim 19, the combination of Park and Lee as referred in claim 12 teaches the electronic appliance with the exception for the following:

However Orihara suggests the teachings of wherein the planar conductor (element 65a, figures 17-18) is superposed with the magnetic body (element 62, figures 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the planar conductor of Park as modified to be superposed with the magnetic body as suggested by the teachings of Orihara as placing an antenna device composed of coils against a planar conductor such as a metal casing of a battery is used because of the limited space in mobile devices that can still allow for the antenna device to operate.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 101554129, hereby referred as Park) in view of Lee et al. (US 2018/0040950, hereby referred as Lee), and further in view of Kubo et al. (US 2014/0049436, hereby referred as Kubo).
Regarding claim 4, the combination of Park and Lee as referred in claim 1 teaches the following:
further comprising a substrate (element 10, figures 4) including one main surface on which the first coil antenna and the second coil antenna are provided (as shown in figures 4).
The combination of Park and Lee does not teach including a through hole provided between the first coil antenna and the second coil conductor portion of the second coil antenna; wherein the magnetic body is inserted into the through hole of the substrate.
Kubo suggests the teachings of a substrate (element 10, figures 1) including one main surface on which the coil antenna (as shown in figures 1) is provided and including a through hole (elements 21 and 22, figures 1) provided between the coil conductor portions (as shown in figures 1); wherein the magnetic body (element 30, figures 1) is inserted into the through hole of the substrate (as shown in figures 1).


Regarding claim 14, the combination of Park and Lee as referred in claim 11 teaches the following:
further comprising a substrate (element 10, figures 4) including one main surface on which the first coil antenna and the second coil antenna are provided (as shown in figures 4).
The combination of Park and Lee does not teach including a through hole provided between the first coil antenna and the second coil conductor portion of the second coil antenna; wherein the magnetic body is inserted into the through hole of the substrate.
Kubo suggests the teachings of a substrate (element 10, figures 1) including one main surface on which the coil antenna (as shown in figures 1) is provided and including a through hole (elements 21 and 22, figures 1) provided between the coil conductor portions (as shown in figures 1); wherein the magnetic body (element 30, figures 1) is inserted into the through hole of the substrate (as shown in figures 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the substrate of the combination of Park and Lee to include a through hole provided between the first coil antenna and the second coil conductor portion of the second coil antenna; wherein the magnetic body is inserted into the through hole of the substrate as suggested by the teachings of Kubo .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 101554129, hereby referred as Park) in view of Lee et al. (US 2018/0040950, hereby referred as Lee) and Kubo et al. (US 2014/0049436, hereby referred as Kubo), and further in view of Nakamura et al. (US 2014/0168026, hereby referred as Nakamura).
Regarding claim 7, the combination of Park, Lee, and Kubo as referred in claim 2 teaches the antenna device with the exception for the following:
wherein the planar conductor is made of aluminum, stainless steel, or copper.
Nakamura suggests the teachings of wherein the planar conductor is made of aluminum, stainless steel, or copper (paragraph [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the planar conductor of the combination of Park, Lee, and Kubo to be made of aluminum, stainless steel, or copper as suggested by the teachings of Nakamura as aluminum, stainless steel, or copper are commonly used conductive materials used in the conductive casing of a battery pack that can still allow for excellent antenna characteristics (paragraph [0098]). 

Regarding claim 17, the combination of Park, Lee, and Kubo as referred in claim 12 teaches the electronic appliance with the exception for the following:
wherein the planar conductor is made of aluminum, stainless steel, or copper.
Nakamura suggests the teachings of wherein the planar conductor is made of aluminum, stainless steel, or copper (paragraph [0098]).
. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 101554129, hereby referred as Park) in view of Lee et al. (US 2018/0040950, hereby referred as Lee), and further in view of Orihara et al. (US 2015/0333389, hereby referred as Orihara).
Regarding claim 10, the combination of Park and Lee as referred in claim 1 teaches the antenna device with the exception for the following:
wherein the magnetic body is made of a sintered ferrite or an amorphous magnetic material.
Orihara suggests the teachings of wherein the magnetic body is made of a sintered ferrite or an amorphous magnetic material (paragraphs [0057]-[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the magnetic body of the combination of Park and Lee to be made of a sintered ferrite or an amorphous magnetic material as suggested by the teachings of Orihara as these are known types of magnetic sheets (paragraphs [0057]-[0059]) used in conjunction with coil antennas.

Regarding claim 20, the combination of Park and Lee as referred in claim 11 teaches the electronic appliance with the exception for the following:
wherein the magnetic body is made of a sintered ferrite or an amorphous magnetic material.
Orihara suggests the teachings of wherein the magnetic body is made of a sintered ferrite or an amorphous magnetic material (paragraphs [0057]-[0059]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/               Primary Examiner, Art Unit 2845